Name: Council Decision (EU) 2019/380 of 4 March 2019 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Annex IX (Financial services) and Annex XIX (Consumer protection) to the EEA Agreement (Text with EEA relevance.)
 Type: Decision
 Subject Matter: international affairs;  civil law;  financial institutions and credit;  construction and town planning;  consumption;  European construction
 Date Published: 2019-03-11

 11.3.2019 EN Official Journal of the European Union L 69/43 COUNCIL DECISION (EU) 2019/380 of 4 March 2019 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning the amendment of Annex IX (Financial services) and Annex XIX (Consumer protection) to the EEA Agreement (Text with EEA relevance) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 114 in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) (the EEA Agreement) entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Annex IX (Financial services) and Annex XIX (Consumer protection) to that Agreement. (3) Directive 2014/17/EU of the European Parliament and of the Council (3) is to be incorporated into the EEA Agreement. (4) Annexes IX and XIX to the EEA Agreement should therefore be amended accordingly. (5) The position of the Union within the EEA Joint Committee should therefore be based on the attached draft decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, within the EEA Joint Committee on the proposed amendment of Annex IX (Financial services) and Annex XIX (Consumer protection) to the EEA Agreement, shall be based on the draft decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 4 March 2019. For the Council The President A. ANTON (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) Directive 2014/17/EU of the European Parliament and of the Council of 4 February 2014 on credit agreements for consumers relating to residential immovable property and amending Directives 2008/48/EC and 2013/36/EU and Regulation (EU) No 1093/2010 (OJ L 60, 28.2.2014, p. 34). DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/2019 of ¦ amending Annex IX (Financial services) and Annex XIX (Consumer protection) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area (the EEA Agreement), and in particular Article 98 thereof, Whereas: (1) Directive 2014/17/EU of the European Parliament and of the Council of 4 February 2014 on credit agreements for consumers relating to residential immovable property and amending Directives 2008/48/EC and 2013/36/EU and Regulation (EU) No 1093/2010 (1), as corrected by OJ L 246, 23.9.2015, p. 11, is to be incorporated into the EEA Agreement. (2) Annexes IX and XIX to the EEA Agreement should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex IX to the EEA Agreement shall be amended as follows: 1. The following indent is added in point 31g (Regulation (EU) No 1093/2010 of the European Parliament and of the Council):  32014 L 0017: Directive 2014/17/EU of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 34), as corrected by OJ L 246, 23.9.2015, p. 11. 2. The following point is inserted after point 31i (Regulation (EU) No 1095/2010 of the European Parliament and of the Council): 31j. 32014 L 0017: Directive 2014/17/EU of the European Parliament and of the Council of 4 February 2014 on credit agreements for consumers relating to residential immovable property and amending Directives 2008/48/EC and 2013/36/EU and Regulation (EU) No 1093/2010 (OJ L 60, 28.2.2014, p. 34), as corrected by OJ L 246, 23.9.2015, p. 11. The provisions of the Directive shall, for the purposes of this Agreement, be read with the following adaptations: (a) Notwithstanding the provisions of Protocol 1 to this Agreement, and unless otherwise provided for in this Agreement, the terms Member State(s) and competent authorities shall be understood to include, in addition to their meaning in the Directive, the EFTA States and their competent authorities, respectively. (b) In point (b) of Article 5(3), the words or, as the case may be, the EFTA Surveillance Authority shall be inserted after the words the European Supervisory Authority (European Banking Authority) (EBA). (c) In Articles 12(3) and 27(3), as regards the EFTA States, the words 20 March 2014 shall read the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ [this decision]. (d) In Article 14(5), as regards the EFTA States, the words 20 March 2014 shall read the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ [this decision] and the words until 21 March 2019 shall read for five years thereafter. (e) In Article 26(2), the following subparagraph is added: Liechtenstein is exempted from the statistical monitoring required by paragraph 2 of Article 26. (f) In the fifth subparagraph of paragraph 2, and in point (b) of paragraph 4 of Article 34, the words EBA may act shall be replaced by the words EBA or, as the case may be, the EFTA Surveillance Authority may act. (g) In Article 37, the words EBA may act in accordance with the powers conferred on it by that Article and any binding decision made by EBA shall be replaced by the words EBA or, as the case may be, the EFTA Surveillance Authority may act in accordance with the powers conferred on it by that Article and any binding decision made by EBA or, as the case may be, the EFTA Surveillance Authority. (h) In Article 43, as regards the EFTA States, the words 21 March 2016 and 20 March 2014 shall read the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ [this decision] and the words 21 March 2017 shall read one year after the date of entry into force of Decision of the EEA Joint Committee No ¦/ ¦ of ¦ [this decision]. Article 2 The following indent is added in point 7h (Directive 2008/48/EC of the European Parliament and of the Council) of Annex XIX to the EEA Agreement:  32014 L 0017: Directive 2014/17/EU of the European Parliament and of the Council of 4 February 2014 (OJ L 60, 28.2.2014, p. 34), as corrected by OJ L 246, 23.9.2015, p. 11. Article 3 The text of Directive 2014/17/EU, as corrected by OJ L 246, 23.9.2015, p. 11, in the Icelandic and Norwegian languages, to be published in the EEA Supplement to the Official Journal of the European Union, shall be authentic. Article 4 This Decision shall enter into force on [ ¦], provided that all the notifications under Article 103(1) of the EEA Agreement have been made (*1). Article 5 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 60, 28.2.2014, p. 34. (*1) [No constitutional requirements indicated.] [Constitutional requirements indicated.]